DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/977,508 filed on 09/02/2020 in which claims 1-10 have been presented for prosecution in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 09/02/2020 in which claims 1,4-7, 9-10 are currently amended. By this amendment, claims 1-10 are still pending in the application.
Acknowledgement is made of preliminary amendment 04/08/2022 in which claims 1,6,8-10 are currently amended while claim 5 has been canceled. By this amendment, claims 1-4,6-10 are now pending in the application for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2021, 09/30/2021 and 03/14/2022 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori US 2011/0143179 in view of Wang et al., (Wang) CN 206349427.
Regarding claim 1: Nakamori discloses and shows in Figs. 2 & 3B: A battery pack case(1, Fig. 2), comprising: a bottom plate(11) and a side plate(33/34/35/36/37/31/32) connected to the bottom plate(11)(see Fig. 2; ¶[0025]-[0027]), wherein the bottom plate(11) and the side plate(33/34/35/36/37/31/32) surround to form an accommodating portion(40)(see Fig. 3B) configured to accommodate a unit cell(batteries V; ¶[0025],[0034]).
Nakamori does not disclose: a plurality of first grooves and a plurality of second grooves opening toward the accommodating portion are provided on the bottom plate, wherein the plurality of first grooves are spaced apart from each other, the plurality of second grooves are spaced apart from each other, and the first grooves and the second grooves are arranged to cross each other, wherein the battery pack case further comprises a strip plate, the strip plate is disposed at a connection between a long side of the bottom plate along a length direction of the bottom plate and the side plate, the strip plate comprises a first long side along the length direction of the bottom plate and a second long side along the length direction of the bottom plate opposite to each other, the first long side is connected and fixed to the side plate, and the second long side is connected and fixed to the long side of the bottom plate.
Wang discloses factual evidence of, a plurality of first grooves(112/121/131)(see¶[0046]-[0047]) and a plurality of second grooves(112/121/131)(see¶[0046]-[0047]) opening toward the accommodating portion are provided on the bottom plate(110/120/300), wherein the plurality of first grooves are spaced apart from each other, the plurality of second grooves are spaced apart from each other, and the first grooves and the second grooves are arranged to cross each other, wherein the battery pack case further comprises a strip plate(110/130), the strip plate is disposed at a connection between a long side of the bottom plate(110/120) along a length direction of the bottom plate and the side plate(130), the strip plate comprises a first long side(110/130) along the length direction of the bottom plate and a second long side along the length direction of the bottom plate opposite to each other(see Figs. 9-10), the first long side is connected and fixed to the side plate, and the second long side is connected and fixed to the long side of the bottom plate(110/120)(see¶[0040]-[0060]).
Nakamori and Wang are battery pack casing analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack case of Nakamori to include, a plurality of first grooves and a plurality of second grooves opening toward the accommodating portion are provided on the bottom plate, wherein the plurality of first grooves are spaced apart from each other, the plurality of second grooves are spaced apart from each other, and the first grooves and the second grooves are arranged to cross each other, wherein the battery pack case further comprises a strip plate, the strip plate is disposed at a connection between a long side of the bottom plate along a length direction of the bottom plate and the side plate, the strip plate comprises a first long side along the length direction of the bottom plate and a second long side along the length direction of the bottom plate opposite to each other, the first long side is connected and fixed to the side plate, and the second long side is connected and fixed to the long side of the bottom plate, as recited in Wang in order to allow for a battery casing the possibility to have a high strength, high rigidity and high seal and for further advantages of reducing the probability of shell from deforming and thereby improving the safety of electrical box, as per the teachings of Wang(abstract).
Accordingly claim 1 would have been obvious.
Regarding claim 10: Nakamori discloses and shows in Figs. 2 & 3B: A battery pack(case 1 + batteries tray 10 + battery cover 10 +batteries V form a battery pack), comprising: a battery pack case(1, Fig. 2), comprising: a bottom plate(11) and a side plate(33/34/35/36/37/31/32) connected to the bottom plate(11)(see Fig. 2; ¶[0025]-[0027]), wherein the bottom plate(11) and the side plate(33/34/35/36/37/31/32) surround to form an accommodating portion(40)(see Fig. 3B) configured to accommodate a unit cell(batteries V; ¶[0025],[0034]).
Nakamori does not disclose: a plurality of first grooves and a plurality of second grooves opening toward the accommodating portion are provided on the bottom plate, wherein the plurality of first grooves are spaced apart from each other, the plurality of second grooves are spaced apart from each other, and the first grooves and the second grooves are arranged to cross each other, wherein the battery pack case further comprises a strip plate, the strip plate is disposed at a connection between a long side of the bottom plate along a length direction of the bottom plate and the side plate, the strip plate comprises a first long side along the length direction of the bottom plate and a second long side along the length direction of the bottom plate opposite to each other, the first long side is connected and fixed to the side plate, and the second long side is connected and fixed to the long side of the bottom plate.
Wang discloses factual evidence of, a plurality of first grooves(112/121/131)(see¶[0046]-[0047]) and a plurality of second grooves(112/121/131)(see¶[0046]-[0047]) opening toward the accommodating portion are provided on the bottom plate(110/120/300), wherein the plurality of first grooves are spaced apart from each other, the plurality of second grooves are spaced apart from each other, and the first grooves and the second grooves are arranged to cross each other, wherein the battery pack case further comprises a strip plate(110/130), the strip plate is disposed at a connection between a long side of the bottom plate(110/120) along a length direction of the bottom plate and the side plate(130), the strip plate comprises a first long side(110/130) along the length direction of the bottom plate and a second long side along the length direction of the bottom plate opposite to each other(see Figs. 9-10), the first long side is connected and fixed to the side plate, and the second long side is connected and fixed to the long side of the bottom plate(110/120)(see¶[0040]-[0060]).
Nakamori and Wang are battery pack casing analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack case of Nakamori to include, a plurality of first grooves and a plurality of second grooves opening toward the accommodating portion are provided on the bottom plate, wherein the plurality of first grooves are spaced apart from each other, the plurality of second grooves are spaced apart from each other, and the first grooves and the second grooves are arranged to cross each other, wherein the battery pack case further comprises a strip plate, the strip plate is disposed at a connection between a long side of the bottom plate along a length direction of the bottom plate and the side plate, the strip plate comprises a first long side along the length direction of the bottom plate and a second long side along the length direction of the bottom plate opposite to each other, the first long side is connected and fixed to the side plate, and the second long side is connected and fixed to the long side of the bottom plate, as recited in Wang in order to allow for a battery casing the possibility to have a high strength, high rigidity and high seal and for further advantages of reducing the probability of shell from deforming and thereby improving the safety of electrical box, as per the teachings of Wang(abstract).
Accordingly claim 10 would have been obvious.
Regarding claim 2, Nakamori in view of Wang discloses all the claimed invention as set forth and discussed above in claim 1. Wang further discloses, wherein the first grooves(112) extend in a length direction of the bottom plate(110), and the plurality of first grooves are arranged in parallel(see Figs. 7, 9-10), and the second grooves(121) extend in a width direction of the bottom plate(110), and the plurality of second grooves(121) are arranged in parallel(see Figs. 7, 9-10).
Regarding claim 3, Nakamori in view of Wang discloses all the claimed invention as set forth and discussed above in claim 2. Wang further discloses, wherein the first grooves(112) and the second grooves(121) are perpendicular to each other(see Figs. 1,7 and 9).
Allowable Subject Matter
Claims 4,6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein a surface of the bottom plate facing away from the accommodating portion is further provided with a 2plurality of first convex portions corresponding to the first grooves and a plurality of second convex portions corresponding to the second grooves.
Regarding claim 6, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein a surface of the second long side facing away from the bottom plate is lower than a surface of the bottom plate facing the accommodating portion, the strip plate further comprises a plurality of first glue receiving grooves provided on the second long side, and the plurality of first glue receiving grooves are arranged at intervals along the length direction of the bottom plate.
Regarding claim 7, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein the battery pack case further comprises a supporting beam provided on a surface of the bottom plate facing the accommodating portion, the supporting beam comprises a first connecting section, an intermediate supporting section and a second connecting section successively distributed, the first connecting section is connected and fixed to the side plate or a wide side of the bottom plate along a width direction of the bottom plate, and the second connecting section is connected and fixed to the wide side of the bottom plate, the intermediate supporting section is configured to install the unit cell.
Claims 8 and 9 depend directly from 6 and are also allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 5,667,907 to Audit et al., (Audit) discloses the general state of the art regarding an electrical energy storage device for a motor vehicle.
CN 207993915 U to Wang et al., (Wang) discloses the general state of the art regarding a storage battery box and case.
CN 20716640 U to Ren discloses a battery pack for cooling high heat dissipation efficiency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 9, 2022